LEWIS, J.
We have for review the decision in Coulson v. State, 745 So.2d 588 (Fla. 5th DCA 1999), in which the Fifth District, in affirming the decision of the trial court, relied on its decision in Speed v. State, 732 So.2d 17 (Fla. 5th DCA 1999), approved, 779 So.2d 265 (Fla.2001), but certified conflict with State v. Wise, 744 So.2d 1035 (Fla. 4th DCA 1999), quashed, 762 So.2d 523 (Fla.2000). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
We recently held that the Prisoner Re-leasee Reoffender Act does not violate separation of powers, and rejected other constitutional challenges to the Act. See State v. Cotton, 769 So.2d 345 (Fla.2000). For the reasons expressed in Cotton, we have since approved the Fifth District’s decision in Speed. See Speed v. State, No. 779 So.2d 265 (Fla.2001). Accordingly, we similarly approve the Fifth District’s decision in this case.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD and PARIENTE, JJ., concur.
QUINCE, J., dissents with an opinion.